Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 15, and newly added claims 16-26 in the reply filed on 05/06/2022 is acknowledged.
Specification
The abstract of the disclosure comprises errors related to the present application. The abstract recites “A high energy density rechargeable metal-ion battery includes an anode energy layer, a cathode energy layer, a separator for separating the anode and the cathode energy layers, an anode current collector for transferring electrons to and from the anode energy layer, the battery characterized by a maximum safe voltage for avoiding overcharge, and an interrupt layer that interrupts current within the battery upon exposure to voltage in excess of the maximum safe voltage. The interrupt layer is between the anode energy layer and current collector. When unactivated, it is laminated to the cathode current collector, conducting current therethrough. When activated, the interrupt layer delaminates from the anode current collector, interrupting current therethrough. The interrupt layer includes a voltage sensitive decomposable component that upon exposure to voltage in excess of the maximum safe voltage decomposes, evolving a gas, delaminating the interrupt layer from the anode current collector, interrupting current therethrough”.
	Claim 15 recites the interrupt layer with respect to only the anode current collector. Fig. 1A shows an example of the interrupt layer with respect to cathode current collector. There are no examples are recitations that read on the abstract, where the interrupt layer switches between both collectors. Amendment is required to specify the current collector as recited in the instant disclosure. 
The disclosure is objected to because of the following informalities: 
P127 recites “…positive and negtaive electrodes…”   
P89 recites “...gas generater material…” and “...gas generater materials…”. Which should be corrected to read “generator”. 
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  
“… within a interrupt layer laminated…” in line 10 should be corrected to read “… within an interrupt layer laminated…”
“…overcharging the high density rechargeable metal-ion battery for increasing the voltage…” in lines 7-8 should be corrected to read “…overcharging the high density rechargeable metal-ion battery by increasing the voltage…”
Claim 25 is objected to because of the following informalities:  
“… a ceramic powder decomposes above maximum safe voltage for evolving the gas”. It is unclear if this maximum safe voltage is the same as that of independent claim 15, or if this is a separate maximum safe voltage, or maximum safe temperature/current, that evolves gas.
  Appropriate correction is required.
Claim Interpretation
Claim 15 recites “a high energy density rechargeable battery”. The instant disclosure teaches “"high energy density rechargeable (HEDR) battery" means a battery capable of storing relatively large amounts of electrical energy per unit weight on the order of about 50 W-hr/kg or greater and is designed for reuse, and is capable of being recharged after repeated uses. Non-limiting examples of HEDR batteries include metal-ion batteries and metallic batteries” (P76) that will be used for interpretation. 
Claim 15 recites “voltage sensitive decomposable component”. The disclosure appears to teach this component as a ceramic or a material that thermally decomposes (P88-89). The disclosure recites that voltage sensitive components are thermally sensitive components. Therefore, any ceramic or thermally sensitive material will be interpreted as voltage sensitive.
Claim 15 recites overcharging with respect to voltage. However, one of ordinary skill in the art knows that voltage increases temperature and causes current to flow. Therefore, overcharging based on voltage is interpreted as the same as overcharging based on current and being determined based on the temperature (as also taught by the disclosure).  It appears that the interrupt layer will not be sacrificial if a specific temperature is not reached. 
Claims 16 recites “…comprises a ceramic powder defining …”. Using the broadest reasonable interpretation the ceramic powder can be a component of the voltage sensitive decomposable component of independent claim 15 or a different component. 
Claim 24 recites “..the interrupt layer is sacrificial at voltages above the maximum safe voltage for recharging”. Based on the disclosure, the interrupt layer is sacrificial based on a thermally sensitive component. Furthermore, it is well known that voltage causes current to flow. Thus a measurement of temperature or current also determines a safe voltage. 
Claim 25 recites “…a ceramic powder that chemically decomposes above maximum safe voltage for evolving the gas”. Based on the disclosure, the ceramic powder would be thermally sensitive and thus decomposes at a specific temperature. Therefore, the safe voltage limits and voltage sensitive are interchangeable with temperature limits and temperature sensitivity. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “a voltage sensitive decomposable component” in line 9. The instant disclosure fails to include any examples of the voltage sensitive decomposable component. The instant disclosure teaches examples of ceramic powder (P88) and gas generator materials that are thermally sensitive (P89). It is unclear if the ceramic powder or gas generator materials are meant to be interpreted as the voltage sensitive decomposable component. The disclosure does not include a single example of an explicitly named voltage sensitive component and it is unclear what material of the disclosure would meet the recited material of claims 15-26.  
Claim 15 recites “a interrupt layer” in line 10. The instant disclosure fails to include any examples of the interrupt layer. The instant disclosure teaches an activated gas generating layer (i.e. P63) and a generator and resistive layer (i.e. P114). It is unclear if the claimed interrupt layer is meant to be interpreted as the gas generating layer. The disclosure does not recite a single example of an explicitly named interrupt layer and it is unclear what layer of the disclosure should be interpreted as this layer. 
Claims 16-26 are rejected for being dependent on rejected claim 15. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “maximum safe voltage” in claims 15, and 24-25 is a relative term which renders the claim indefinite. The term “safe voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15 recites interrupting a recharging process upon exposure to “voltage at or above a maximum safe voltage for avoiding overcharge...”. The disclosure teaches what will happen if a battery is overcharged; however, no limit is set defining the degree, or how close, the voltage can get to such detrimental results and falling outside of the “safe range”. Would 12 V be considered safe and 12.1 V be considered unsafe? Is the safe voltage determined by the battery temperature or current? What is the safe voltage range, or maximum voltage of that range? The answer is unclear. 
Claims 16-26 are rejected for depending on rejected independent claim 15. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. (WO 2004/049494) 
Regarding claim 15, Anderson teaches a method for interrupting a recharging process for a high energy density rechargeable metal-ion battery to avoid overcharging (pg. 1-4). Anderson teaches a high energy density rechargeable lithium-ion battery (pg. 2) comprising an anode energy layer and a cathode energy layer, or negative and positive electrode (pg. 7-8), a separator between the anode and cathode (pg. 4) and an anode current collector (pg. 8) for transferring electrons to and from the anode energy layer. 
Anderson teaches including a voltage sensitive decomposable component, or a blowing agent that decomposes at a certain temperature, within an interrupt layer, or primer layer that is laminated to a current collector (pg. 5.8), where overcharging of the battery is interrupted by evolution of a gas within the interrupt layer (pg. 5-6). 
Thus, when the battery temperature rises to or above the runaway temperature the primer layer decomposes into gas which causes the energy layer to expand and an increase in resistance, thus causing interruption of current flowing through the battery and avoiding thermal runaway. Anderson states that “[w]hether the blowing agent is distributed throughout the electrode material or is in a primer layer, evolution of gas has the effect of making the electrode more porous, and possibly of even disrupting the electrode”.  Anderson at page 5, lines 13-15.  Such an increase in porosity will necessarily result in delamination – and taken to its extreme, complete disruption. The Office finds that interruption of current (from voltage applied to battery and thus voltage), which occurs in some embodiments, coupled with the fact that Anderson uses a structure similar to that of Applicant's, is sufficient evidence to find that at least in some embodiments the gas generation causes delamination from overcharging. 
Regarding claim 24, Anderson teaches the interrupt layer, or primer layer is sacrificial or has an agent that decomposes at a temperature above normal operating temperature to deactivate the cell (pg. 5). 
Regarding claim 26, Anderson teaches the gas is fire retardant, or produces carbon monoxide or carbon dioxide (pg. 6). 
Claims 16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to at least claim 15 above and further in view of Xie (US 2008/0292939).
Regarding claim 16, Anderson teaches the voltage sensitive decomposable component, or blowing agent should be compatible with other components of the cell and can be incorporated into the anode past, or mixed into the material used for an interrupt layer, or primer layer (pg. 5) where the layer must be conductive and porous (pg. 5.8). 
Anderson is silent in teaching the interrupt layer comprises a voltage sensitive component defining an interstitial space, a binder for partially filling the interstitial space for binding the ceramic powder, and a conductive component dispersed within the binder for imparting conductivity to the interrupt layer, and wherein the interstitial space remains partially unfilled for imparting porosity and permeability to the interrupt layer; however, Anderson teaches that overall primer layer (and electrode paste) need to be conductive, is uniformly mixed and improves adhesion to the collector (pg. 8) and that blowing agents add porosity to a layer, thus forming interstitial space imparting porosity and permeability that increases with gas evolution (pg. 5). Anderson teaches the voltage sensitive decomposable component is included in a layer where the component defines interstitial spaces (or pore forming) (pg. 5), a binder that inherently fills the interstitial spaces and a conductive component that imparts conductivity to the layer (pg. 9). 
Although Anderson is silent in teaching the composition of the interrupt layer, or primer layer one of ordinary skill would know that the additive used in the primer layer and used in the electrode layer will perform the same function (layers must both be porous and conductive) and therefore could form the primer layer in the same way as the electrode paste, and apply it to the collector prior to the paste. The application of the known technique of making a layer incorporating a voltage-sensitive component as taught by Anderson, applied to the primer layer to have a conductive porous layer comprising the voltage sensitive component would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve, i.e. a porous conductive layer comprising a voltage sensitive component that evolves into a gas interrupting overcharging. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the primer layer in the same way as the electrode layer of Anderson, therefore having the interrupt layer comprises a voltage sensitive component defining an interstitial space, a binder for partially filling the interstitial space for binding the ceramic powder, and a conductive component dispersed within the binder for imparting conductivity to the interrupt layer, and wherein the interstitial space remains partially unfilled (i.e. when pores expand) for imparting porosity and permeability to the interrupt layer. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Modified Anderson teaches a voltage sensitive decomposable component, or blowing agent can be used that is known for use in producing a porous separator, electrode, or plastic and any suitable material used within plastics industry can be used (pg. 5-6). 
Modified Anderson is silent in teaching the voltage sensitive decomposable component can be a ceramic; however, Xie teaches that suitable blowing agents known by those skilled in the art to impart porosity for composites includes ceramics (P11-12). 
Xie is considered analogous art because the reference is reasonably pertinent to the problem faced by the inventor. Anderson teaches selecting a known blowing agent that forms a porous structure and Xie teaches that a known blowing agent that forms a porous structure includes ceramics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a ceramic powder as taught by Xie as the blowing agent in Anderson because one of ordinary skill in the art would have be able to carry out such a substitution, and the results are reasonably predictable.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __, __, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claims 18-22, modified Anderson is silent in teaching the interrupt layer comprises greater than 30% (claim 18), 50% (claim 19), 70% (claim 20), 75% (claim 21), 80% (claim 22) ceramic powder by weight. 
However, modified Anderson teaches the amount of the ceramic powder is a result effective variable wherein the weight percent of the agent is dependent on what agent is used, and should be in a range that maintains electrode performance and achieves a reliable effect of safety on the cell (pg. 7). A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a weight percentage of the ceramic that maintains conductivity and achieves proper gas evolution, and arrive at an amount of greater than 30% (claim 18), 50% (claim 19), 70% (claim 20), 75% (claim 21), 80% (claim 22) ceramic powder by weight, to achieve a reliable safety effect on the battery. 
Regarding claim 23, modified Anderson teaches the interrupt layer, or primer layer made as a primer electrode paste layer, is permeable for transporting ionic charge carriers (as is inherent to an electrode) (pg. 4-5.8). 
Regarding claim 25, modified Anderson teaches the interrupt layer including a voltage sensitive, or thermally sensitive component that chemically decomposes above maximum safe voltage or temperature for evolving the gas (pg. 5). 
Modified Anderson teaches a voltage sensitive decomposable component, or blowing agent can be used that is known for use in producing a porous separator, electrode, or plastic and any suitable material used to impart porosity can be used (pg. 5-6). 
Modified Anderson is silent in teaching the voltage sensitive decomposable component can be a ceramic; however, Xie teaches that suitable blowing agents known by those skilled in the art to impart porosity for composites includes ceramics (P11-12). 
Xie is considered analogous art because the reference is reasonably pertinent to the problem faced by the inventor. Anderson teaches selecting a known blowing agent that forms a porous structure and Xie teaches that a known blowing agent that forms a porous structure includes ceramics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a ceramic powder as taught by Xie as the blowing agent in Anderson that chemically decomposes above maximum safe voltage for evolving a gas, because one of ordinary skill in the art would have be able to carry out such a substitution, and the results are reasonably predictable.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __, __, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Xie as applied to at least claim 16 above and further in view of Hotta et al. (US 20140295248A1). 
Regarding claim 17, modified Anderson teaches the interrupt layer of claim 16, the rejection included herein in its entirety. Modified Anderson teaches a binder included in a porous primer layer (pg. 5-8). 
Modified Anderson is silent in teaching the interrupt layer is compacted for reducing the unfilled space and increasing the binding of the ceramic powder by the binder; however, Hotta, in a similar field of endeavor related to rechargeable batteries, teaches compacting a layer to increase binding ability and form a uniform layer while not compacting too much as to cause damage and reduce strength (P64-66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to compact the interrupt layer of modified Anderson to improve adhesion, uniformity and conductivity, as taught by Hotta, thus reducing the unfilled space and increasing binding of ceramic powder by the binder. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-17, 24 and 26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 and 12-17 of prior U.S. Patent No. 10020487B2. This is a statutory double patenting rejection.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10734633B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9 and 14-15 of U.S. Patent No. 10396341B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current limiter is the same as the interrupt layer and the engaged/disengaged configurations read on the delamination as the gas generating element is the same as the voltage sensitive decomposable component. 
Claims 15, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16 of U.S. Patent No. 11121438B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the transition of the heat sensitive material, or voltage sensitive decomposable material to a liquid that vaporizes to a gas is an inherent property, as is the reaction and relationship between the voltage and temperature. 
	Claims 15-16, 18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 22 of U.S. Patent No. 10020545B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the resistive layer is the same as the interrupt layer. 
 Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/988,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overcharging/voltage sensitivity is synonymous to thermal runaway and temperature sensitivity. 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729            

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729